United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-2161
Issued: July 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
On August 16, 2010 appellant, through his attorney, filed a timely appeal of a
February 17, 2010 Office of Workers’ Compensation Programs (OWCP) decision. The Board
docketed the appeal as No. 10-2161. By its February 17, 2010 decision, OWCP denied
modification of its 1994 decision terminating appellant’s compensation based on her refusal of
suitable work. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
The Board has duly considered the matter and notes that in the case of William A.
Couch,2 the Board held that, when adjudicating a claim, OWCP is obligated to consider all
evidence properly submitted by a claimant and received by OWCP before the final decision is
issued. In the present case, OWCP received a January 22, 2009 report cosigned by
Dr. Stephen D. Watson, M.D., and a May 28, 2009 report from Dr. Kent A. Eichenauer, a
clinical psychologist. By decision dated February 17, 2010, it stated that it had reviewed
Dr. Eichenauer’s report, but that it had received no additional evidence. While OWCP is not
required to list every piece of evidence submitted to the record, the record is clear that the report
1

5 U.S.C. § 8101 et seq.

2

41 ECAB 548 (1990).

from Dr. Watson, dated January 29, 2009 was not reviewed, as the claims examiner specifically
stated that no additional evidence, except for Dr. Eichenauer’s report, was received.
The Board finds that OWCP in its February 17, 2010 decision did not review the report
from Dr. Watson, as no reference was made to this evidence in the decision. For this reason, the
case will be remanded to OWCP to enable it to properly consider all the evidence submitted prior
to the issuance of the February 17, 2010 decision. Following such further development as the
OWCP deems necessary, it shall issue an appropriate decision on the merits.
IT IS HEREBY ORDERED THAT the February 17, 2010 decision of the Office of
Workers Compensation Programs is set aside; the case record is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: July 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

